DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a non-final Office Action for serial number 16/676,424, Adjustable Ground Support Beam For An LED Display Screen, filed on November 6, 2019.

Claim Objections
Claim 1 is objected to because of the following informalities:  lines 9-10, “an upper and lower direction” should be changed to -- upper and lower directions --.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,200,745 to Amaral et al (Amaral).
Amaral ‘745 discloses an adjustable ground support beam comprises: a ground support beam body (2); two ground support feet (one foot – Fig. 3, feet – not shown in drawings) .

Allowable Subject Matter
Claims 2-5, 6, 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art fails to disclose wherein a recessed housing compartment is formed at both ends of a bottom surface of the ground support beam body, the ground support foot is disposed in the housing compartment.
Claims 3-5 are objected as inherently depending on objected claim 2.
	Regarding claim 6, the prior art fails to disclose wherein the first cavity running through top and bottom of the ground support beam body with a hanging rod disposed in the first cavity.
	Regarding claim 7, the prior art fails to disclose wherein each of the two ends of the ground support beam body is formed with a second cavity running through front and back and the second cavities each forms a locking components.
	Claims 8-10 are objected as depending on objected claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USP # 7,921,612 to Knight, III et al – adjustable feet
USP# 8,898,999 to Kugler et al. – adjustable feet
USP Pub. # 2016/0084430 to Kempf et al. – adjustable feet
USP #8,220,770 to Justis – adjustable foot
USP #8,876,299 to Song – adjustable feet

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M. EPPS whose telephone number is (571)272-8282.  The examiner can normally be reached on Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TODD M EPPS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        July 21, 2021